Citation Nr: 0531620	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-37 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, D. B., and P. H.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from December 1966 to 
November 1968, and from September 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Atlanta, Georgia, VA Regional Office (RO).   

This case has previously come before the Board.  In September 
1999, November 2000, and June 2004, the issue was remanded to 
the agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in February 1997.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Combat is not shown.  

2.  There is no credible supporting evidence of any of the 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in July 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the July 2004 
notice, the June 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that a grant of service connection 
for PTSD does not require a clear diagnosis, as noted in the 
June 2005 supplemental statement of the case.  Rather, the 
requirement is  medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  

In this case, the record establishes a current diagnosis of 
PTSD based on the appellant's report of experiences during 
service, to include having come under rocket and mortar 
attack.  Therefore, the claim for service connection for PTSD 
in this appeal must be decided based upon the question of 
whether the in-service stressor(s) reported by the appellant 
and relied upon by the competent medical professional 
diagnosing PTSD occurred, as substantiated by credible 
supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2005).  
In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the appellant's lay testimony regarding claimed 
stressor must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The appellant has not been awarded any combat awards and his 
service records do not indicate combat service.  His DD Form 
214 shows his military occupational specialty (MOS) was 
telephone operator.  To the extent that he asserts that he 
operated a switchboard in a rice paddy that came under fire 
frequently, there is no evidence of such and no evidence he 
was in combat.  There are no indicia of combat and the 
provisions of 38 U.S.C.A. § 1154 (West 2002) do not apply.  
His allegations of combat service/stressors are not accepted.  

The Court's holding in Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, in 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court held that 
the fact that a medical opinion was provided relating PTSD to 
events the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  In West v. Brown, 7 Vet. App. 
70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.

In response to a request, the service department, in December 
2000, advised VA that in there was insufficient information 
upon which to conducting a meaningful search.  In order to be 
searched, incidents must have been reported and documented at 
the time of occurrence, and, the appellant must provide 
adequate information as to the who, what, where and when of 
each stressor.  The appellant in this case did not 
sufficiently identify specific facts such as the full name or 
social security number of the individuals he claimed were 
wounded or dead, or unit designation.  While he did provide 
an approximate date of a claimed mortar attack in November 
1967, absent more, he U.S. Armed Services Center for Unit 
Records Research (USASCURR) has stated that the incidents are 
not verifiable.

The Board notes that in regard to the claimed mortar attack 
in November 1967, in July 2002, the appellant specifically 
stated that the mortar did not hit the mess hall he was 
eating in, rather, it hit a village behind his location.  
USASCURR records are unit records and would not document 
events occurring in a nearby village in which his unit was 
not involved.  As to the other stressors, to include having 
seen dead and wounded in Vietnam and coming under missile 
attack in the Persian Gulf, the appellant has not provided 
sufficient information for the events to be researched.  In 
that regard, the Board notes the appellant has had ample 
opportunity to provide such information and has been 
repeatedly advised of the necessity of the information.  The 
Board notes that the appeal has being ongoing since 1995, has 
been remanded by the Board on three occasions, and the 
appellant has been advised and requested numerous times to 
provide specific details associated with the claimed in-
service stressors.  To the extent that the March 2005 VA 
examiner diagnosed PTSD based on the claimed in-service 
mortar attack in Vietnam at Thanksgiving in 1966, the Board 
notes that the appellant was not in service in November 1966.  
Rather, he entered service in December 1966, and thus, any 
stressor occurring prior to December 1966 is not credible.  

The appellant has not submitted, and no official agency has 
provided, evidence of any of the claimed stressors.  There is 
no other credible supporting evidence of the alleged 
stressors.  

Here, the Board again emphasizes efforts made by AOJ 
personnel to obtain records that may corroborate his report 
of an incident.  The AOJ has been unsuccessful in obtaining 
information relevant to the claimed incidents.  The appellant 
himself has offered his own statements in support of the 
alleged stressful events, to include notation of such 
experiences as recorded by medical professionals in 
association with his claim for compensation.  A noncombat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen v. Brown, supra 
at 20 (citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.

The appellant has enumerated several stressors, to include 
having been in the vicinity of a mortar attack and having 
seen dead and wounded, and while every detail of an asserted 
stressor need not be corroborated in order for it to be 
considered properly verified, some version of the claimed 
events, other than the noncombat veteran's statements, must 
supports his account.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  

In summary, the most probative evidence, that is, that the 
appellant does not have PTSD attributable to in-service 
stressors, outweighs the less probative opinions that support 
his claim.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Therefore, the 
benefits sought on appeal are denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


